Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “wherein the inner piece jigs each have a taper for preventing interference at an end portion where the inner piece jigs are adjacent to each other” as recited in claim 1, “a second outer frame jig that positions an insulation substrate on which the semiconductor chips are mounted and that overlaps with the first outer frame jig, wherein the second outer frame jig has a positioning portion for aligning the second outer frame jig with the first outer frame jig” as recited in claim 7, and “a partition plate for partitioning the inner piece jigs therebetween, wherein the partition plate has an attachment portion for being hooked and attached to the first outer frame jig” as recited in claim 9.
	Claims 2-5, 8, 10-19 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
	With regards to claims 1, 7, and 9, the closest prior art was Nishiuchi et al. (Pub No. US 2014/0117526 A1) and teaches everything of claims 1, 7, and 9 except for “wherein the inner piece jigs each have a taper for preventing interference at an end portion where the inner piece jigs are adjacent to each other” as recited in claim 1, “a second outer frame jig that positions an insulation substrate on which the semiconductor chips are mounted and that overlaps with the first outer frame jig, wherein the second outer frame jig has a positioning portion for aligning the second outer frame jig with the first .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML